Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 1, 2021

                                     No. 04-21-00276-CV

                         IN THE INTEREST OF M.C.L., A CHILD

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-PA-00477
                      The Honorable Kimberly Burley, Judge Presiding


                                        ORDER
        This is an accelerated appeal of an order terminating the appellants’ parental rights,
which must be disposed of by this court within 180 days of the date the first notice of appeal is
filed. Tex. R. Jud. Admin. 6.2. Appellant R.E. filed a notice of appeal on July 7, 2021 and
appellant M.L. filed a notice of appeal on July 9, 2021. Thus, the 180-day deadline in which this
court must dispose of this appeal is January 3, 2022.

        Appellee’s brief was originally due on November 1, 2021. On that same date, appellee
filed a motion requesting a seven-day extension of time. Appellee’s motion does not include a
certificate of conference stating whether the request is opposed. See TEX. R. APP. P. 10.1(a)(5).
Nevertheless, we GRANT the motion, and appellee’s brief is due no later than November 8,
2021. Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored.



                                                    _________________________________
                                                    Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of November, 2021.


                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court